Name: 2006/522/EC: Commission Decision of 25 July 2006 amending Decisions 2005/759/EC and 2005/760/EC as regards certain protection measures in relation to highly pathogenic avian influenza and movements of certain live birds into the Community (notified under document number C(2006) 3303) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  health;  trade policy;  agricultural activity;  natural environment;  tariff policy
 Date Published: 2006-07-27; 2007-05-08

 27.7.2006 EN Official Journal of the European Union L 205/28 COMMISSION DECISION of 25 July 2006 amending Decisions 2005/759/EC and 2005/760/EC as regards certain protection measures in relation to highly pathogenic avian influenza and movements of certain live birds into the Community (notified under document number C(2006) 3303) (Text with EEA relevance) (2006/522/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10(4) thereof, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (2), and in particular Article 18(7) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (3), and in particular Article 22(6) thereof, Having regard to Regulation (EC) 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (4), and in particular Article 18 thereof, Whereas: (1) Following the outbreak of avian influenza in south-eastern Asia in 2004, caused by a highly pathogenic strain of the virus, the Commission adopted several protection measures in relation to that disease. Those measures included in particular Commission Decision 2005/759/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries and the movement from third countries of birds accompanying their owners (5) and Commission Decision 2005/760/EC of 27 October 2005 concerning certain protection measures in relation to highly pathogenic avian influenza in certain third countries for the import of captive birds (6). (2) Article 3 of Decision 2005/759/EC provides that, that Decision does not apply to the movement into the Community of live pet birds accompanying their owners from the third countries referred to in that Article. Croatia is presently not referred to in Article 3 of Decision 2005/759/EC and accordingly imports of pet birds accompanying their owners from that third country need to comply with the same import restrictions as those laid down in that Decision for other third countries. Croatia was one of the first countries in Europe to notify the Commission of cases of avian influenza found in wild birds and has been transparent in the way it handled further cases of that disease. No new cases of avian influenza has been detected lately in Croatia. (3) In addition, Croatia has notified the Commission that the competent authorities of that country are now applying protection measures that are equivalent to those applied by the competent authorities of the Member States, as provided in Commission Decision 2006/115/EC of 17 February 2006 concerning certain protection measures in relation to highly pathogenic avian influenza in wild birds in the Community and repealing Decisions 2006/86/EC, 2006/90/EC, 2006/91/EC, 2006/94/EC, 2006/104/EC and 2006/105/EC (7). (4) As the risk for animal health in the Community posed by imports of pet birds from Croatia are therefore minimal, Croatia should be added to the list of third countries referred to in Article 3 of Decision 2005/759/EC. (5) Decision 2005/759/EC currently is to apply until 31 July 2006. Since new cases of avian influenza have been reported in certain member countries of the World Organisation for Animal Health (OIE), the restrictions concerning the movements of pet birds accompanying their owners should be continued. It is therefore appropriate to extend the application of Decision 2005/759/EC until 31 December 2006. (6) The European Food Safety Authority (EFSA) Panel on animal health and welfare (AHAW) will adopt a scientific opinion on the animal health and welfare risks associated with the import of wild birds other than poultry into the Community in October 2006. EFSA has been specifically asked to identify in its opinion possible tools and options which could reduce any identified risk related to the import of birds other than poultry. This opinion will guide the future policy of the EU on the animal health and welfare aspects of these imports. (7) Decision 2005/760/EC is to apply until 31 July 2006. At this moment, a substantial amendment to the current rules laid down in the two Decisions 2005/759/EC and 2005/760/EC would mislead the operators and other stakeholders on the possible future development of the EU policy on this matter. In light of the current animal health situation regarding avian influenza and pending the intended adoption of the EFSA opinion in October, the restrictions relating to the imports of birds other than poultry should be continued. It is therefore appropriate to amend the date of application of that Decision until 31 December 2006. (8) Decisions 2005/759/EC and 2005/760/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/759/EC is amended as follows: 1. Article 3 is replaced by the following: Article 3 This Decision shall not apply to the movement onto Community territory of live pet birds accompanying their owners from Andorra, Croatia, the Faeroe Islands, Greenland, Iceland, Liechtenstein, Monaco, Norway, San Marino, Switzerland and the Vatican City State. 2. In Article 5 the date 31 July 2006 is replaced by 31 December 2006. Article 2 In Article 6 of Decision 2005/760/EC the date 31 July 2006 is replaced by 31 December 2006. Article 3 The Member States shall immediately take the necessary measures to comply with this Decision and publish those measures. They shall immediately inform the Commission thereof. Article 4 This Decision is addressed to the Member States. Done at Brussels, 25 July 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (3) OJ L 24, 30.1.1998, p. 9. Directive as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1), corrected by OJ L 191, 28.5.2004, p. 1. (4) OJ L 146, 13.6.2003, p. 1. Regulation as last amended by Commission Regulation (EC) No 590/2006 (OJ L 104, 13.4.2006, p. 8). (5) OJ L 285, 28.10.2005, p. 52. Decision as last amended by Decision 2006/405/EC (OJ L 158, 10.6.2006, p. 14). (6) OJ L 285, 28.10.2005, p. 60. Decision as last amended by Decision 2006/405/EC. (7) OJ L 48, 18.2.2006, p. 28. Decision as amended by Decision 2006/277/EC (OJ L 103, 12.4.2006, p. 29).